NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM H. MENDENHALL,                            No.   21-35464

                Plaintiff-Appellant,              D.C. No. 3:20-cv-00312-SLG

 v.
                                                  MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                  Appeal from the United States District Court
                            for the District of Alaska
                Sharon L. Gleason, Chief District Judge, Presiding

                      Argued and Submitted August 8, 2022
                              Anchorage, Alaska

Before: S.R. THOMAS, McKEOWN, and CLIFTON, Circuit Judges.

      William H. Mendenhall appeals the district court’s dismissal of his lawsuit

under the Federal Tort Claims Act (“FTCA”), alleging negligence and civil rights

violations. We have jurisdiction under 28 U.S.C. § 1291. The parties are familiar

with the facts, so we do not recount them here.

      The district court properly dismissed Mendenhall’s negligent handling claim



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
as a “claim arising out of assault, battery, [or] false imprisonment,” 28 U.S.C.

§ 2680(h), even though the complaint only pleaded negligence. See Snow-Erlin v.

United States, 470 F.3d 804, 808 (9th Cir. 2006) (courts must “look beyond the

party’s characterization to the conduct on which the claim is based” and to the

“gravamen of Plaintiff’s complaint” to determine whether the claim is barred under

§ 2680(h)) (citations and alterations omitted).

      The district court properly dismissed Mendenhall’s negligent training and

supervision claim as barred by the discretionary function exception to the FTCA’s

waiver of sovereign immunity. See 28 U.S.C. § 2680(a). Mendenhall does not

specify which policy or procedure he believes the defendants violated, and he only

cites general policies that leave room for discretion. See Kelly v. United States, 241

F.3d 755, 761 (9th Cir. 2001) (“[A] general regulation or policy . . . does not remove

discretion unless it specifically prescribes a course of conduct.”). Employee training

and supervision decisions are generally the type of discretionary judgments that the

discretionary function exception was designed to protect. See Miller v. United

States, 992 F.3d 878, 888 (9th Cir. 2021).

      Mendenhall also failed to state a claim for a violation of his civil or

constitutional rights. See Morse v. N. Coast Opportunities, Inc., 118 F.3d 1338,

1343 (9th Cir. 1997) (“§ 1983 precludes liability in federal government actors”);

F.D.I.C. v. Meyer, 510 U.S. 471, 478 (1994) (“[T]he United States simply has not


                                          2
rendered itself liable under [the FTCA] for constitutional tort claims.”).

      The motion for oral argument, Dkt. 10, is denied as moot.

      AFFIRMED.




                                          3